Mr. Justice Paxson
delivered the opinion of the court, November 15th 1875.
It is settled by a current of authority that the legislature cannot, by an arbitrary edict, take the property of one man and give it to another; and that when it has been attempted to be taken by a judicial proceeding, as a sheriff’s sale, which is void for want of jurisdiction, it is not in the power of the legislature to infuse life into that which is dead: Norman v. Heist, 5 W. & S. 171; Greenough v. Greenough, 1 Jones 489 ; De Chastellux v. Fairchild, 3 Harris 18; Meyer v. Dentler, 9 Casey 495; Baggs’s Ap*410peal, 7 Wright 512 ; Schafer v. Eneu, 4 P. F. Smith 304 ; Shonk v. Brown, 11 Id. 320 ; Richards v. Rote, 18 Id. 248 ; Hegarty’s Appeal, 25 Id. 503. To exercise judicial powers is not within the legitimate scope of legislative functions ; and when yested rights are divested by acts of that character they will and ought to be judged inoperative, null and void: Baggs’s Appeal. On the other hand, if an Act of Assembly is strictly within the scope of legislative power, it is not a valid objection that it divests vested rights. There is no clause, either in the Constitution of the United States or of this Commonwealth, which prohibits retrospective laws : Grim v. Weisénberg School District, 7 P. F. Smith 433. The legislature cannot impair the obligation of a contract, or pass an ex post facto law, for both of these are expressly forbidden; But an ex post facto law is one which makes an act punishable in a manner in which it was not punishable when it was committed: Fletcher v. Peck, 6 Cranch 138. Retrospective laws and state laws divesting vested rights, unless ex post facto, or impairing the obligation of contracts, do not fall within-the prohibition contained in the Constitution of the United States, however repugnant this may be to the principles of sound legislation: Grim v. Weissenberg School District ; Calder v. Bull, 3 Dallas 386; Satterlee v. Matthewson, 2 Peters 413 ; Watson v. Mercer, 8 Peters 88.
Legislation of the character referred to is no novelty in this state. We have numerous instances in which it has been invoked for a great variety of purposes. In some cases it has been sustained, and in others declared unconstitutional. The boundary line between the domains of authorized and prohibited legislation. is not very clearly defined. Acts of Assembly passed at different times to render valid defects in acknowledgment of deeds have been sustained, although the effect of them was to interfere with vested rights: Tate v. Stooltzfoos, 16 S. & R. 35; Mercer v. Watson, 1 Watts 330. In like manner Acts of Assembly, to remedy defects in judicial proceedings, have been held to be valid. Thus an act curing an irregularity in the entry of a judgment was held to be within the legitimate province of the legislature: Underwood v. Lilly, 10 S. & R. 97. In Bleakiney v. The Bank of Greencastle, 17 S. & R. 64, an act validating suits pending Avas sustained. In Estep v. Hutchman, 14 S. & R. 435, a private act, authorizing a guardian to convey land sold by the father of his ward and paid for by the purchaser, was sustained. In'the case of The Turnpike Company v. The Commonwealth, 2 Watts 433, the broad principle is asserted that where a right exists, but no remedy to .enforce it, it is within the constitutional power of the legislature to provide one. In Smith v. Merchand’s Executors, 7 S. & R. 260, an act to enable purchasers of- defective tax-titles to recover back from the county commissioners what they had paid over and above the *411taxes, was sustained, though the purchaser had no previous title to recover. In Grim v. Weissenberg School District, before cited, an illegal tax had been collected, under protest; after the party had brought suit to recover it back, an act legalizing the tax was passed, and it was held that the act defeated the cause of action, and was not unconstitutional for the reason that the legislature having the power antecedent to authorize the tax, could cure any irregularity or want of authority in levying it by a retroactive law.
While the legislature may not by a retroactive law render valid judicial proceedings which were utterly void for want of jurisdiction, as in Richards v. Rote, before cited, it is equally clear that in cases where the jurisdiction has attached, and there has been a formal defect in the proceedings, where the equity of the party is complete, and all that is wanted is legal form, it is within the recognised power of the legislature to correct such defect and to provide a remedy for the legal right. The Orphans’ Court of Jefferson county had jurisdiction in this matter. Having jurisdiction over the accounts of the administrator it had the right to order a conversion of the real estate of the decedent for the payment of h'is debts. It is true, that as to land lying in Clearfield county, the-Orphans’ Court of Jefferson county could not consummate the conversion of the real estate in Clearfield county into money without the aid of the Orphans’ Court of the latter county. But in this matter the Orphans’ Court of Clearfield county is merely ancillary to the Orphans’ Court of Jefferson ; the latter court is the actor, but it uses the hand of the Orphans’ Court of Clearfield to execute its decree. It is an undisputed fact, that at the time of-the Orphans’ Court sale it was not known to the counsel, the parties, or the court, that the land described in the petition was situated wholly in Clearfield county. It was not known until long after the sale had been made and confirmed and the purchase-money paid. The purchase-money was properly applied to the payment of the decedent’s debts. We. have here the case of a defect in a judicial proceeding in a case in which the court had jurisdiction, with a complete equitable right in the purchaser at the Orphans’ Court sale, but without any legal form or remedy by which such right may be asserted and sustained. The Act of Assembly does no more than provide such legal remedy. It interferes with no man’s right. It does not take the property of one person and give it to another. It is true, it does prevent the plaintiffs below from wresting property for which they have paid nothing from the hands of honest holders who have paid full value. The plaintiffs are mere volunteers. It is true, that upon the death of John Nelson, his real estate descended to and'vested in his heirs. But it vested in them subject to the payment of h'is debts. It was sold under the authority of a judicial decree for that purpose; that *412the proceedings were technically defective, and have been validated by a legislative enactment, works no injustice to any of the.héirsat-law of John Nelson.
We think the court below erred in ruling that the Act of April 1st 1873, was void. As the whole case turns upon this point, it is unnecessary to discuss the remaining assignments of error.
Judgment reversed.
Mr. Justice Mercur dissented.